

 SCON 49 ENR: Providing for a correction in the enrollment of S. 2553.
U.S. Senate
2018-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
 eighteenS. CON. RES. 49IN THE SENATE OF THE UNITED STATESOctober 2, 2018Agreed toCONCURRENT RESOLUTIONProviding for a correction in the enrollment of S. 2553.That in the enrollment of the bill S. 2553, the Secretary of the Senate shall make the following correction:Amend the title so as to read: “A bill to amend title XVIII of the Social Security Act to prohibit Medicare part D plans from restricting pharmacies from informing individuals regarding the prices for certain drugs and biologicals.”.Secretary of the SenateClerk of the House of Representatives